DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 1, 3-7, 10, 12, 20, 21, 24, 29, 31, 37,) in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground that the claims of Group III do not describe the cancer vaccine as being a substitute for the tumor targeting antibody or the integrin-binding polypeptide, but rather as an additional component of the priming dose. This is not found persuasive because the claims 38-42, 45, 46, 48, 50, 52 are drawn to a method that has a different mode of operation and different scope than the method of group I or II.  Applicant amended the pending claims and thus  claims 1, 3-7, 10, 12, 20, 21, 24, 29, 31, 37-42, 45, 46, 48, 50, 52, 53, 60-63, 77-78, 81, 84, and 100 are pending; claims 38-42, 45, 46, 48, 50, 52 are withdrawn from prosecution as being drawn to non-elected subject matter. Claims 1, 3-7, 10, 12, 20-21, 24, 29, 31, 37, 53, 60-63, 77-78, 81, 84 and 100 are currently examined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 12, 20-21, 24, 29, 31, 37, 53, 60-63, 77-78, 81, 84 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al. (U.S. Pat. No. 9,844,582) in view of Kwan et al. (Integrin-targeted cancer immunotherapy elicits protective adaptive immune responses. J. Exp. Med., 214, 1679-1690, 2017 -cited by Applicant) and in further view of Kimura et al. (Engineered cystine knot peptides that vβ3, αvβ5, or α5β1 integrins with low nanomolar affinity. Proteins, 77, 359-369, 2009).
The claims are drawn to a method for treating a cancer in a subject, comprising
administering to the subject: (a) a priming dose comprising (i) interleukin (IL)-2, (ii) an immune checkpoint inhibitor polypeptide, and (iii) a tumor targeting antibody or an integrin-binding polypeptide, wherein the priming dose induces or enhances an anti-tumor immune response in the subject; and (b) at least one maintenance dose comprising an immune checkpoint inhibitor polypeptide, wherein the priming dose is administered prior to the at least one maintenance dose, thereby treating cancer in the subject. IL-2 may be Proleukin or an extended pharmacokinetic (PK) IL-2 and it may be administered at a dose comprised in the range of less than 14 MIU/m2 to less than 2 MIU/m2. If PK IL-2 is to be used, an IL- 2 moiety and a moiety selected from the group consisting of an immunoglobulin fragment, an immunoglobulin Fc domain, human serum albumin, and Fn3 or a non-protein polymer. The immune checkpoint inhibitor
polypeptide of the priming dose is an antibody or antibody fragment targeting PD-1, PD-LI, CTLA-4, LAG3, TIM3, or a member of the B7 ligand family. The integrin-binding polypeptide comprises an integrin-binding loop and a knottin polypeptide scaffold, and wherein the integrin binding polypeptide binds to a tumor-associated integrin selected from the group consisting of αvβ3, αvβ5, or α5β1, and is operably linked to an immunoglobulin Fc domain. the knottin polypeptide scaffold comprises at least three cysteine disulfide linkages or crosslinked cysteine residues, and the integrin- binding loop is adjacent to cysteine residues of the knottin polypeptide scaffold, or the knottin polypeptide scaffold is derived from a knottin peptide selected from the group consisting

TIM3, or a member of the B7 ligand family. The priming dose may:
(i) induce infiltration of immune cells in a tumor, wherein the immune cells are CD8+ T cells, natural killer cells, dendritic cells, or any combination thereof;
(ii) induce or promote tumor cell apoptosis;
(iii) induce or promotes tumor cell immunogenic cell death;
(iv) induce migration of dendritic cells to a tumor draining lymph node;
(v) induce tumor antigen uptake by dendritic cells in the tumor, tumor draining lymph nodes, or both.
 (vi) induce expression of at least one cytokine or chemokine;
The priming dose is administered one day, two days, three days, four days, five days, six days or seven days before the at least one maintenance dose. The components of the priming dose may be:
(i) formulated in the same composition;
(ii) formulated in different compositions, ant he components are administered
simultaneously; or

The priming dose and the administration dose may be administered by the same route of administration, or by different routes of administration.
Finally, the cancer may comprise tumor cells expressing a tumor-associated integrin, and wherein the integrin-binding polypeptide binds to the tumor cells expressing the tumor-associated integrin.
Wittrup et al. claim a method for treating cancer in a subject in need thereof, comprising administering to the subject an effective amount of a fusion protein consisting of a human IL-2 moiety, an Fc domain and, optionally, a linker; and an effective amount of a therapeutic antibody. The fusion protein and the therapeutic antibody are administered simultaneously or sequentially. The fusion protein and the therapeutic antibody are formulated as separate compositions. The antibody is ipilimumab which is an anti-CTLA-4 antibody and is an immune checkpoint inhibitor polypeptide (claims). The extended-PK IL-2 of the methods described above can be in the form of a fusion protein, such as an IL-2 moiety fused to an immunoglobulin fragment such as Fc, human serum albumin, or Fn3. Alternatively, the extended-PK IL-2 is conjugated to a non-protein polymer, such as PEG. When the IL-2 moiety is fused to an Fc domain, the Fc domain may be mutated to reduce binding to Fcγ receptors, complement proteins, or both, i.e., to reduce effector function (col. 3, lines 11-36). The reference is silent about including an integrin in the treatment composition.
Kwan et al. disclosed that RGD-binding integrins are required for cell adhesion, migration, and proliferation and are overexpressed in most tumors, making them 
CD8+ T cells and DCs are the key effectors in therapy with MSA/lL-2 and 2.5F- Fc and the combination of IL-2 cytokine therapy and 2.5F- Fc has potential for clinical translation. As 2.5F is cross-reactive against both murine and human integrins, the transition from mouse to human involves a simple isotype switch of murine IgG2a to human IgG1 Fc. Furthermore, administration of human IL-2 is an approved treatment for metastatic melanoma and renal cancer, precluding the need for the approval of two novel agents. Finally, the clinical activity of immune checkpoint blockade and its status as the flagship of immuno-oncology make it probable that future immunotherapeutics will either be used (a) in conjunction with an anti-PD-1 antibody or (b) to treat patients whose disease has progressed while undergoing anti-PD-1 therapy. The demonstration here of synergistic effects from combining 2.5F-Fc and IL-2 therapy with an anti-PD-1 antibody indicate a favorable pathway for clinical development in any of the growing number of indications with anti-PD-1 antibodies as standard of care (p. 1684-1686). The 
The Kimura reference described compounds that target cell surface integrin receptors for applications in cancer therapy and diagnosis. The authors used to engineer the Ecballium elaterium trypsin inhibitor (EETI-II), a knottin peptide, by substituting its 6-amino acid trypsin binding loop with 11-amino acid loops containing the Arg-Gly-
Asp (RGD) integrin binding motif and randomized flanking residues. The libraries of mutants obtained bind αvβ3, αvβ5, or α5β1.
It would have been obvious for a person of ordinary skill in the art to have combined the teaching of Wittrup with the data of Kwan et al. and devise a treatment method for cancer with a reasonable expectation of success, since Kwan et al. by using the versatile integrin binding constructs of constructs of Kimura et al. treated cancer with success, and also used a PD-1 antibody in their experiments. The use of Proleukin instead of IL-2 would have just substituted IL-2 with a known analog and thus would have been obvious. In respect to the dosages and administration regimens it is submitted that these parameters were known in the art and it is just a matter of optimization of treatment in the bailiwick of a skilled artisan.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims  1, 3-7, 10, 12, 20-21, 24, 29, 31, 37, 53, 60-63, 77-78, 81, 84 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,166,273 in view of Wittrup et al. (U.S. Pat. No. 9,844,582). The of the U.S. Patent No. 10,166,273 are drawn to a method for inhibiting growth and/or proliferation of tumor cells in a subject comprising administering to the subject an effective amount of an integrin-binding-Fc fusion protein, wherein the integrin-binding-Fc fusion comprises (i) an integrin-binding polypeptide comprising an integrin-binding loop and a knottin polypeptide scaffold; and (ii) an immunoglobulin Fc domain, wherein the integrin-binding polypeptide is operably linked to the Fc domain, and an immune checkpoint blocker selected from the group consisting of an antibody or antibody fragment targeting PD-1, an antibody or antibody fragment targeting PD-L1, and an antibody or antibody fragment targeting CTLA4. The characteristics of the integrin fusion protein fulfill all the corresponding limitations in the instant Application. The 10,166,273 Patent is silent about using of IL-2. The teachings of Wittrup et al. were presented supra. It would have been obvious for a person of ordinary skill in .

Claims 1, 4-7, 12, 21, 53, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,350,266. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent would anticipate the claims of the instant Application.

Claims 1, 12, 53, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-30 of the of co-pending Application No. 16/230466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference Application, if allowed first, would anticipate the claims of the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  1, 12, 53, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of co-pending Application No. 16/834490 (reference application). Although the claims at issue are not identical, they the claims of the reference Application, if allowed first, would anticipate the claims of the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647